   8:21-cv-00213-RGK-PRSE Doc # 5 Filed: 06/09/21 Page 1 of 1 - Page ID # 19




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

COURTNEY RICHMOND, and CHEF
COURTNEY'S HOMEMADE BBQ
SAUCE,                                                        8:21CV213

                     Plaintiffs,
                                                                ORDER
       vs.

ORIGINAL JUAN AND SPICIN
FOODS, KIT MAXFIELD, and JOSH,

                     Defendants.


       Plaintiff Courtney Richmond, a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial review
of his claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

      Dated this 9th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
